Citation Nr: 1528228	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel
INTRODUCTION

The Veteran had active service from May 1976 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and June 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for disabilities of the right and left knees.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran asserts that his right and left knee disabilities arose in conjunction with a cervical spine injury he sustained during active military service.  Service treatment records confirm that the Veteran complained of neck symptomatology during military service; however, there is no medical evidence of any specific injury to the neck or either knee during military service, and several in-service records note that there was no history of trauma associated with the neck.  Nonetheless, the record does contain a statement received in May 2014 from an individual purporting to have served with the Veteran.  According to this individual, he remembered the Veteran complaining of having injured his neck and knees upon returning from Medical Technician Training during service.  The Veteran also testified before the undersigned that he experienced knee pain after falling in a hole during military service.  See Board Hearing Tr. at 3-4, 8-11.  The Veteran is competent to testify to events that occurred during military service.  As such, there is evidence suggesting that an event or injury associated with the knees may have occurred during service.  

Likewise, the evidence of record clearly reflects that the Veteran suffers from a current disability of both knees, as he has been found to be status post total knee replacement, bilaterally, as well as degenerative joint disease of both knees.  As such, there is clear evidence of a current disability.  

Significantly, however, there is not presently sufficient evidence establishing that the Veteran's current right and/or left knee disability manifested during, or as a result of, active military service.  In making this determination, the Board acknowledges that the Veteran has testified that he experienced knee pain following an in-service injury and that his knees have continued to hurt since this injury.  He also submitted a VA medical opinion from his orthopedic surgeon dated in June 2009 in which it was determined that "it is highly possible that the claimant's service connected injury of 1978 has contributed to his current right and left knee condition and diagnoses."  In providing this opinion, the VA physician reviewed the Veteran's post-service treatment records and discussed the Veteran's reported in-service injury in 1978 at Camp Lejeune.  

Significantly, however, the Board highlights that evidence of a mere possibility is too equivocal to substantiate the Veteran's claim.  In this regard, the Court of Appeals for Veterans Claims (Court) has held that use of equivocal language such as "possible," or "perhaps" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  As the June 2009 VA medical opinion includes speculative language (i.e., "highly possible"), this opinion does not satisfactorily establish the necessary nexus.

Moreover, the Board notes that the June 2009 VA physician failed to provide a rationale for his opinion.  In this regard, the Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are whether there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is lay evidence of an in-service injury, medical evidence of a current disability of both knees, and evidence to at least suggest that there "may" be a nexus between the current disabilities and military service.  As such, the Veteran must be afforded a VA examination so that an opinion as to etiology of the right and left knee disabilities may be provided before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding the etiology of his current right and left knee disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should indicate that these items were reviewed.  

The examiner should perform all indicated tests and studies, and provide an opinion as to whether it is at least as likely as not (50 percent or great probability) that the Veteran's right and/or left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In formulating the above opinions, the examiner must consider and discuss the Veteran's report of injuring his knees during military service and suffering from symptomatology associated with the knees since this time, as well as the report from the individual purporting to have known the Veteran in which it was indicated that the Veteran did complain of knee pain during service.

The examiner should also reconcile his/her findings with the other medical opinions of record, to specifically include the June 2009 VA medical opinion in which it was determined that "it is highly possible that the claimant's service connected injury of 1978 has contributed to his current right and left knee condition and diagnoses."  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




